Action by the infant plaintiff to recover damages for personal injuries sustained by her through the alleged negligence of the defendant in the operation of its trolley car, which collided with an automobile in which that plaintiff was a passenger, and by the infant’s father to recover for loss of her services and for expenses. Order setting aside the verdict of a jury in favor of plaintiffs and granting a new trial unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.